Wood J., (after stating the facts). It is not negligence “per se ” to jump from a moving train. But where one, compos mentis, under no circumstances of emergency or constraint, takes “a leap in the dark” from a train moving at the rate shown in this case, his conduct is reckless and foolhardy. St. Louis, etc., R. Co. v. Rosenberry, 45 Ark. 256 ; Catlett v. Railway Company, 57 Ark. 461. The learned circuit judge, upon appellee’s own statement and the undisputed facts, might very properly have directed a verdict for appellant. Reversed and dismissed.